DETAILED ACTION
This action is responsive to the application No.16/661,384 filed on 10/23/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majima (US 2020/0075440 A1; hereinafter ‘Majima’).
Regarding independent claim 1, Majima’s Fig. 1-10 discloses an electric device with terminal notches, comprising:
a main body (the portion or region where is the sealing resin 8 have been form, [0044]);
a plurality of SMT (Surface mount technology) leads (120/220, [0048 and 0055]), each of the plurality of SMT leads (120/220) being extending from the main body and ended up with a lead end surface (terminal-part end surface 123/223, [0050 and 0057]), the lead end surface being furnished (i.e., provide a room) with a terminal notch (recess 127/227 formed in the edge end surface 123/223 of plurality of SMT (Surface mount technology) leads 120/220, see Fig. 2. Note: notch is part of the circumference of a circle cut in the edge of something, in this case, terminal notch G is part of the 
a plurality of plating layers (top layer 140 and bottom layer 140, see Fig. 10, [0054]) each of the plurality of plating layers (140) covering (the paragraph 0054 and 0061 shown end-surface recess 127 is formed with the plating layer 140 and end-surface recess 227 is formed with the plating layer, (Note: figure 8, 9A and 10A of application specification shown S1 is the notch peripheral surface cover by plating layer 13), at least the notch peripheral surface (the region where recess 127/227 have been form, see Fig. 2 and 10-11, paragraphs 0054 and 0061) of the corresponding each of the plurality of SMT leads (120/220). 
Regarding claim 2, Majima’s Fig. 1-10 discloses the electric device with terminal notches of claim 1, wherein 
the plurality of SMT leads (120/220) located at a same side (figure 1 shown SMT leads 120/220 is forming at the same side) of the main body (the portion or region where is the sealing resin 8 have been form) is linearly (in a straight or nearly straight line) arranged (see Fig. 1).
Regarding claim 3, Majima’s Fig. 1-10 discloses the electric device with terminal notches of claim 2, wherein 

Regarding claim 4, Majima’s Fig. 1-10 discloses the electric device with terminal notches of claim 1, wherein 
a cross section (Fig. 1 shown cross section of terminal notch 127 of the notch peripheral surface (the region where recess 127/227 have been form, see Fig. 2 and 10-11)) of the notch peripheral surface is an arc (the notch peripheral surface is part of the circumference of a circle shaped, see Fig. 1).
Regarding claim 5, Majima’s Fig. 1-10 discloses the electric device with terminal notches of claim 4, wherein 
the cross section of the notch peripheral surface is a semicircular arc (see rejection of claim 4 above).
Regarding claim 6, Majima’s Fig. 1-10 discloses the electric device with terminal notches of claim 1, wherein 
the plurality of plating layers (140) is to cover individually a top surface (121 of 120, see Fig. 10) and a bottom surface (122 of 120, see Fig. 10) of the each of the plurality of SMT leads (Note: paragraphs 0052 and 0059 shown all the surfaces of the first lead 1 except the lead terminal-part end surface 123 are formed with a plating layer (see FIG. 10), and all the surfaces of the second lead 2 except the lead terminal-part end surfaces 223 are formed with a plating layer. The plating layer is the same as the plating layer 140, see Fig.2 and 4) (Therefore, plating layers cover the top and bottom .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Majima (US 2020/0075440 A1; hereinafter ‘Majima’), in view of Makino (US 2016/0254214 A1; hereinafter ‘Makino’).
Regarding independent claim 7, Majima’s Fig. 1-10 discloses an electric device with terminal notches of claim 1, the method comprising the steps of: 
(b)    constructing at least one through hole (Note: the end-surface recess 127 is formed by making a through-hole in a lead frame followed by cutting the lead frame at the through-hole in the manufacturing process, [0054]) to each of the plurality of connection leads (120/220, [0048 and 0055]);
(c)    performing a plating process ([0047]) upon the plurality of connection leads (a plating layer is formed on the entire surface of a lead frame, [0047]) so as to coat a plating layer ([0047]) onto the each of the plurality of connection leads (120/220) including the at least one through hole (Note: the end-surface recess 127 is formed by making a through-hole in a lead frame followed by cutting the lead frame at the through-hole in the manufacturing process, [0054]); and
Majima does not discloses a method for manufacturing an electric device, applied to the electric device with terminal notches of claim 1, comprising the steps of:
(a)    preparing a plurality of main bodies interconnected by a plurality of connection leads;
(d)    along at least one cutting line passing through the plurality of the through holes, cutting the plurality of connection leads so as to form the plurality of SMT leads and the terminal notches at the corresponding through holes, so that the notch peripheral surface of the terminal notch is covered by the corresponding plating layer.
Makino’s Fig. 4, 14-15, and 18-20 discloses: 
(a)    preparing a plurality of main bodies interconnected ((DPt) surface (chip mounting surface) DPt of the die pad DP, [0101]) by a plurality of connection leads (LD, LDd, [0191]);
 (d)    along at least one cutting line (i.e., where is the blade BD1 cutting the part arranged in the dicing region LFc, see Fig. 26) passing through the plurality of the holes (LDtr (a trench part (dimple, concave part, hollow part) LDtr is formed on each of the plurality of leads LD formed in each device region LFd, [0146]), cutting the plurality of connection leads (LD) so as to form the plurality of SMT leads (see Fig. 13-15) and the terminal notches (the terminal notch will be shown when the blade BD1 cutting and singulation the LFd,LFd2 and LFd,LFd1, see Fig. 15 and 26) at the corresponding through holes (LDtr, [0146]), so that the notch peripheral surface of the terminal notch is covered by the corresponding plating layer (SD).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Makino to teachings of Majima such as applied the step (b) and (c) (Makino Fig. 4, 14-15, and 18-20) of Makino to modifies the method for manufacturing an electric device (Majima Fig. 1-10) of Majima. One of ordinary skill in the art would have been motivated to make this modification such as amounting area of the semiconductor device can be reduced and the visual check capability of the connection state of each lead is improved.
Regarding claim 9, Majima’s Fig. 1-10 discloses the method for manufacturing an electric device of claim 7, wherein the step (b) further includes a step (b1) of constructing all the through holes (Note: the end-surface recess 127 is formed by making a through-hole in a lead frame followed by cutting the lead frame at the through-hole in the manufacturing process, [0054]) along the plurality of connection leads (120/220, [0048 and 0055]) arranged in parallel (see Fig. 2 shown 120/220 is arranged in parallel).
Regarding claim 10, The combination of Majim and Makino disclose the method for manufacturing an electric device of claim 7, wherein the step (d) further includes a step (d1) cutting the plurality of connection leads (LD, see Fig. 26 and 34, Makino) along at least one cutting line (i.e., where is the blade BD1 cutting the part arranged in the dicing region LFc, see Fig. 26, Makino) passing through center points of the corresponding through holes (Note: the end-surface recess 127 is formed by making a through-hole in a lead frame followed by cutting the lead frame at the through-hole in the manufacturing process, [0054]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Majima (US 2020/0075440 A1; hereinafter ‘Majima’), in view Makino (US 2016/0254214 A1; hereinafter ‘Makino’), and further in view of Kim (US 2019/0287918 A1; hereinafter ‘Kim’).
Regarding claim 8, Majima in view of Makino disclose the method for manufacturing an electric device of claim 7, wherein the step (a) further includes the step of:
(a1) cutting a lead frame (see Fig. 26 and 34, Makino) into a plurality of unit lead frames (LFd,LFd2 and LFd,LFd1, see Fig. 14-15, Makino), wherein each of the unit lead frames has a die attach region (where is die pad DP has been form, see Fig. 14-15, Makino) and the plurality of connection leads (LD);
 (a3) in each of the unit lead frames (see Fig. 20, Makino), a plurality of gold wires (BW, [0105]) being introduced to connect the plurality of connection leads (LD) of the same unit lead frame and the die (CHP, [0155], Makino) on the die attach region (where is die pad DP has been form, see Fig. 14-15, Makino); and
(a4) in each of the unit lead frames, a package structure (1, [0116], Makino) being formed to pack the die attach region, the die (CHP), the gold wires (BW) and part of each of the plurality of connection leads (LdD), so that the main bodies interconnected by the plurality of connection leads (LD) in the lead frame (see Fig. 26 and 34, Makino) is thus prepared.
Makino shown die (CHP) onto the corresponding die attach regions of the respective unit lead frames (see Fig. 14-20), 
Majima in view of Makino do not explicitly disclose
(a2) locating individually a plurality of discrete dies cut from a wafer onto the corresponding die attach regions of the respective unit lead frames;
Kim’s Fig. 1A-2 discloses locating individually a plurality of discrete dies (120, [0017]) cut from a wafer (see step 202, Fig. 2, [0017-0020) onto the corresponding die attach regions of the respective unit lead frames (see step 203, Fig. 2, [0020]);
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kim to teachings of Majima and Makino such as applied the step locating individually a plurality of discrete dies cut from a wafer onto the corresponding die attach regions of the respective unit lead frames (Kim Fig. 1A-2) of Kim to modifies the step to singulated the die from wafer (Makino Fig. 1-37) of Makino. One of ordinary skill in the art would have been motivated to make this modification such as wafer has a generally flat circular shape and will define a die that is subsequently separated therefrom and assembled to a lead frame to form an IC package.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815